Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/833408, filed on 12/6/17.

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/22.
Applicant's election with traverse of the species restriction in the reply filed on 5/4/22 is acknowledged.  The traversal is on the ground(s) that there is no burden in examining all species.  This is not found persuasive because while applicant is correct that there is some overlap in search due to the generic claim(s) the species still would require individual searches and search terms as shown the restriction of 3/4/22 thus creating a burden in examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “comprising:” appear multiple times in the claim making it unclear where the preamble ends.  Applicant may either clarify on the record the intended ending of the preamble or change the “comprising:” to similar language such as “including:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4, and 5 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors (note the below rejections are part of this).
Claim 1 is indefinite for the claim limitation “flow and discharge the cooling liquid into one end of the first cooling portion” which if read as put into the claim would be “a first cooling portion configured to flow and discharge the cooling liquid into one end of the first cooling portion” which is unclear in what it requires.  One skilled in the art could attempt to interpret it different ways creating the indefiniteness.  Is the first cooling portion discharging into itself in some manner (not no clear structure is given this thus how or in what fashion is not clear) or is the first portion to discharge to some undefined element not given in the section, or is some unnamed element supposed to discharge to the first portion (not no clear structure is given this thus how or in what fashion is not clear).  This may be due to a translation error of some sort.
Claim 1 is indefinite for the claim limitation “flow and discharge the cooling liquid into one end of the second cooling portion” which if read as put into the claim would be “a second cooling portion configured to flow and discharge the cooling liquid into one end of the second cooling portion” which is unclear in what it requires.  One skilled in the art could attempt to interpret it different ways creating the indefiniteness.  Is the first cooling portion discharging into itself in some manner (not no clear structure is given this thus how or in what fashion is not clear) or is the first portion to discharge to some undefined element not given in the section, or is some unnamed element supposed to discharge to the first portion (not no clear structure is given this thus how or in what fashion is not clear).  This may be due to a translation error of some sort.
Claim 1 is indefinite for the claim limitation “locate at a predetermined distance from the first cooling portion toward a lower portion of the first cooling portion” which if read as put into the claim would be “a second cooling portion configured to locate at a predetermined distance from the first cooling portion toward a lower portion of the first cooling portion” which is unclear in what it requires.  One skilled in the art could attempt to interpret it different ways creating the indefiniteness.  Is the predetermined distance between the second cooling portion and a lower portion of the first cooling portion, or is the predetermined distance between the one end of the second cooling portion.  As written is unclear what distance is being claimed, this may be due to a translation error of some sort.
Claims 2, 4, and 5 are rejected due to dependence from one or more of the above rejected claims.
Examiner notes the claims 1, 2, 4, 5 remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus precludes a prior-art rejection thereon.
                                     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nyander et al. (U.S. PGPub 2015/0292803), Campbell (U.S. PGPub 2016/0003553), Martin (U.S. Patent 10,923,783) all teach heat exchangers with stacked plates and connected openings with gaskets and connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763